FORM OF ALON USA ENERGY, INC.

AWARD AGREEMENT

Appreciation Rights

 
 
 
 
Participant:
 
 
 
No. of Appreciation Rights:
 
 
 
Date of Grant:

Under the terms and conditions of the Alon USA Energy, Inc. 2005 Incentive
Compensation Plan (the “Plan”), a copy of which has been furnished to the
individual whose name is set forth above (the “Participant”) and which is
incorporated herein by reference, Alon USA Energy, Inc., a Delaware corporation
(the “Company”), grants to the Participant the number of Appreciation Rights
with respect to the Company’s Common Stock set forth above. Terms not defined in
this Agreement have the meanings set forth in the Plan.

Terms Relating to Appreciation Rights

Each Appreciation Right is granted to the Participant at a Grant Price of $ ,
which is the Market Value per Share of the Common Stock on the Date of Grant.
The Appreciation Rights will vest and become fully exercisable in accordance
with the vesting provisions set forth below. The Participant (or the
Participant’s legal representative in the event of death or disability) may
exercise vested Appreciation Rights in whole or in part for a period of 365 days
after the date on which the Appreciation Rights vest (the “Exercise Period”) by
giving written notice to the Secretary of the Company specifying the number of
Appreciation Rights to be exercised. Such notice will be effective when received
by the Secretary of the Company. Each Appreciation Right that is exercised will
be settled by issuing to the Participant or the Participant’s legal
representative a number of shares of Common Stock equal to the Spread of such
Appreciation Right (the excess of the Market Value per Share as of the date
immediately prior to the exercise date over the Grant Price) divided by the
Market Value per Share of the Common Stock as of the date immediately prior to
the exercise date (rounded down to the nearest whole share). In no event may an
Appreciation Right be exercised if the Spread is not a positive number. Any
vested Appreciation Rights that have not been exercised on the date that is
366 days after the Appreciation Rights vest will expire and cease to be
exercisable.

Vesting of Appreciation Rights

The Appreciation Rights granted to the Participant under this Agreement will
become vested in accordance with the schedule set forth below, provided the
Participant is employed by the Company or a Subsidiary on such date.

      Percentage of Vested     Appreciation Rights   On and After
50%
  Second Anniversary of Date of
Grant
 
   
25%
  Third Anniversary of Date of Grant
 
   
25%
  Fourth Anniversary of Date of
Grant

Upon termination of Participant’s employment for any reason either by the
Participant or the Company other than disability (as determined by the Committee
in good faith) or death, (a) any Appreciation Rights which are unvested at the
time of such termination will immediately be forfeited and Participant shall
have no further rights with respect to such unvested Appreciation Rights, and
(b) any Appreciation Rights which are vested but unexercised at the time of such
termination will remain exercisable for the duration of the Exercise Period
applicable to such vested Appreciation Rights. In the event the Participant
terminates employment with the Company by reason of disability (as determined by
the Committee in good faith) or death, each Appreciation Right will
automatically become 100% vested.

Acceptance by Participant

The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

ALON USA ENERGY, INC.

By

Name:
Title:

ACCEPTED:

Signature of Participant

